DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it may exceed 150 words.  Correction is required.  See MPEP § 608.01(b).
The substitute specification filed 21 September 2020 has been entered.
Claim Objections
Claims 1 and 10-12 are objected to because of the following informalities:  Regarding Claim 1, there should be punctuation mark, such as comma, to separate alloying elements and respective amounts. Analogous objection applies to Claims 10-12. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is meant by “at least one first length section (100, 101)” at lines 3 and 4 in contrast to “between two first length sections (100, 101)” at lines 9 and 10.  Does the language “first length section” refer to both (100) and (101) or to either of (100) and (101)? Whether the figures are to be used to understand this terminology or not, it is unclear what distinction, if any, is being made by this difference in calling (100, 101) as “at least one first length section” versus “two first length sections”.
Regarding Claim 1, would the A1/A2 and W1 requirements apply to both (100) and (101), or does it suffice that it applies to only one section?
Regarding Claim 1, it is unclear what is required by “tubular element (10) consists of a material . . ., comprises the following alloying elements . . .”. Is the composition of the element and material to be consisting of Fe, impurities, and listed alloying elements or to be comprising them? Is the element consisting of such material that comprises Fe, impurities, and listed alloying elements?  Is the element comprising such material that comprises Fe, impurities, and listed alloying elements?
Regarding Claim 3, would the A1/A2 requirement apply to both (100) and (101), or does it suffice that it applies to only one section?
Regarding Claim 4, it is unclear what is antecedent basis of “the second longitudinal section”. Previously there was mention of “second length section”.
Regarding Claim 4, it is unclear what it means for there to possibly be more than one recess forming a section. Should the claim read “in that at least one recess (11) forming at least one second length section (102)”?
Regarding Claim 5, it is unclear whether “the second length section” (versus at least one) means that there is only one such section that has 110 or, if more, all have 110 type recess. Should the claim read “in that at least one recess (11) forming at least one second length section (102)”?
Regarding Claim 6, here (100) and (101) are referred to as “first length section” versus “at least one first length section” in previous Claim 1. It is unclear what distinction is made, if any. This claim refers to “adjacent second length section” and “axially outer edge of the recess”. If there are more than one second length section and recess, does this necessarily refer to the closest one to (100) and (101) respectively by referring to “adjacent”? The claim refers to “third length section (103, 104)”. Is there necessarily such section between each of 100/102 and 100/101? Does it suffice that there is only one? Is the length necessarily the total length of all such 103 and 104 portions? Would the A1/A3 and W1 requirements apply to both (100) and (101), or does it suffice that it applies to only one section?
Regarding Claim 8, the Specification appears to contemplate “welded tube” to refer to longitudinally welded tube. Is this the only type of welded tube being claimed?
Regarding Claim 9, it is unclear what is meant by “preferably” at both occurrences. Is the language non-limiting? Does the claim require cracks of 50 microns maximum length or only permit cracks of up to this maximum length?
Regarding Claims 10-12, in view of the “comprises” language, it is unclear what is the relationship between the listed alloying elements of these claims and the composition of element and material and whether the overall element/material composition is limited by “consisting of” or “comprising”. It is unclear how these compositions of these claims relate to that of Claim 1 from which these claims depend.
Regarding Claim 10, the material characterized in Claim 10 omits certain elements (e.g., Al, Ti, B) present in the material of previous Claim 1. It is unclear whether the composition of Claim 10 is to be understood as limited by the composition of previous Claim 1 or whether it is not.
Regarding Claim 11, since the claim refers to “optionally comprises” it is unclear how it could possibly further limit previous Claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Previous Claim 1 required less than 0.5 wt. % Mo, whereas these claims permit “0.5 wt. % Mo”. Furthermore, the upper bound in Claim 12 for amounts of Mn (2 versus 2.0), Al (0.07 versus less than 0.07), Ti (0.035 versus less than 0.035), and B (0.004 versus less than 0.004) are broader than those in previous Claim 1. Thus, these claims are not further limiting.  Furthermore, the ingredients in Claim 10 omit certain ingredients of Claim 1, such as B, Al, and Ti. It could be that Claim 10 should be understood to be limited by those recitations of previous Claim 1 with respect to such elements. However, to the extent that Claim 10 claims a composition not limited by the composition of previous Claim 1, as evidenced by failing to list all elements of the material of Claim 1, it also fails to further limit previous Claim 1. Regarding Claim 11, to the extent that the composition of previous Claim 1 is closed due to “consisting of” language, the optional presence of P and S would be impermissibly broadening. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegethoff WO 2016/095909 in view of Arai USPA 2005/0000601. Tegethoff teaches a pipe element of a gas pressure vessel for an airbag system for a motor vehicle (Figure 1, element [1]) and a method for manufacturing a gas pressure vessel. As shown, there is a gas pressure container (1), in particular for an airbag system of a motor vehicle, comprising a pipe element (10) having a high burst strength upon application of an internal pressure (i.e., a pipe element of a gas pressure vessel for an airbag system of a motor vehicle), wherein the pipe element (10) is composed of a steel alloy. The pipe element has in a first length (11) (i.e. the first length) and a periphery (Ul) and the pipe element (10) comprises a second length (12) extending axially from the first length (11), wherein said second length (12) and said first length (11) being constructed of seamless or welded pipe in one piece and of identical material. Furthermore, element (10) comprises at least one further length segment (13, 16) extending in axial direction from the first length (11), the further length section (13, 16) and the first length (11) are constructed of seamless or welded pipe integral and of the same material. As well, length (16), i.e., the circumferentially running recess, forms a second length and is located between the two first lengths, wherein the further length sections (13, 16) have circumferences (U13, U16) which are reduced compared to the circumference (U11) of the first length section (11). The outer radius of the tube element in the first length section is greater than the minimum outer radius of the second length section. Furthermore, the degree of reduction of the outer radius of the recess with respect to the outer radius of the first length section is in the range of 5 to 35 % (Claim 2 shows radii relationships of U12 to U11 and U13 to U11, for example). Furthermore, the wall thickness (WD2) of the second length section (12) and/or of the further length sections (13, 16) is greater than the wall thickness (WD l) in the first length section (11) (i.e., the wall thickness of the pipe elements in the second length section is greater than the wall thickness in the first length section) (Claim 4); or, the wall thickness (WD2) of the second length section (12) and/or of the further length section (13, 16) is less than or equal to the wall thickness (WD l) of the first length section (11) (i.e., the wall thickness of the pipe elements in the second length section may be equal to the wall thickness in the first length section) (Claim 5). See Tegethoff USPA 2017/0341619 (translation of WO 2016/095909). Tegethoff does not teach steel having claimed tensile strength since Tegethoff only refers to a minimum of greater than 800 MPa (Claim 1). Arai teaches steel for air bag tubular element (paragraph 1) having overlapping composition (Abstract; and Table 1-3) as Tegethoff (Claim 21) and teaches that tensile strength of 1000 MPa (or more) is desirable for such tubular elements. It would have been obvious to one of ordinary skill in the art at the time of filing to provide for steel having tensile strength at 1000 MPa or more of composition overlapping that of Tegethoff since Tegethoff teaches same air bag tubular element, teaches overlapping composition, and teaches that tensile strength demonstrated in Tegethoff is merely a minimum, whereas Arai explains that 1000 MPa or more tensile strength for such tubular elements of such overlapping compositions are desirable. It is noted that both Tegethoff and Arai are silent about amounts of B, from which it is reasonable to assume effective compositions therein may have no B or to note that it would otherwise be obvious to omit, since there is no basis for considering it to be necessary. Absence of B is encompassed by the claimed composition. 
Regarding Claim 3, Tegethoff teaches that the peripheral relationship of the sections can be chosen as follows: U16 = (0.75-0.85) x U11, i.e., the reduction of the outer radius of the recess with respect to the outer radius of the first length section is in the range of 15 to 25%, rendering obvious Claim 3. 
Regarding Claim 4, Tegethoff teaches circumferential recesses (Figure 4), rendering obvious this arrangement.
Regarding Claim 5, Tegethoff teaches notch and that arbitrary shape may be used (Figure 7 paragraph 76). It would have been obvious to use multiple notches as depicted where attachments would be necessary around the pipe. In doing so, the interrupted recess arrangement would be obtained.
Regarding Claim 6, Tegethoff teaches that between the first length section 11 and the length section 16 there is provided a transition zone 14 (i.e., a third length section). It is evident that its outer radius decreases from the first length section towards the axially outer edge of the recess. Tegethoff teaches transition zone (Claim 13) having a length of ca. 10 mm being effective whereas Arai teaches that pipe thickness may be 3 to 4 mm (paragraph 77). It would have been obvious to one of ordinary skill in the art at the time of filing to use conventional pipe thickness. For pipe thickness of 4 mm, a transition of 10 mm would be encompassed by the claim, or abut what is claimed, thereby rendering the feature obvious. Furthermore, claimed A3, which ranges to “axially outer edge of recess (11)”, can be arbitrarily determined to meet the claimed 2.5X relationship. 
Regarding Claim 7, Tegethoff teaches that the pipe element (10) is a seamless or welded, in particular cold drawn, steel pipe (see claim 19 thereof) having a constant periphery (U), i.e., made from welded pipe. It would have been obvious to one of ordinary skill in the art to choose pipe elements without near-surface pipe defects so as to have suitable pipe for making tubular element that would not fail.
Regarding Claim 8, Tegethoff teaches that the pipe element (10) is a seamless or welded, in particular cold drawn, steel pipe (see claim 19 thereof) having a constant periphery (U), i.e., made from welded pipe. It would have been obvious to one of ordinary skill in the art to choose pipe elements that are welded since Tegethoff teaches that such pipes are suitable for making effective tubular element. Regarding Claim 9, it would have been further obvious to one of ordinary skill in the art to avoid cracks in the welding and would be expected to be achievable by those skilled in the art so as to achieve tubular element that would not fail or degrade. There is no basis for expecting the steels of Tegethoff in view of Arai to not be able to be welded as conventionally without cracks.
Regarding Claims 10-13, these compositions are overlapping those of Tegethoff and Arai and thus rendered obvious absent evidence of nonobviousness, which is not apparently present. Regarding Claim 14, Tegethoff and Arai are both directed to making gas pressure container using disclosed steel tubular element (as seen, for example, in respective titles and entire disclosures), thereby rendering obvious use of tubular element for such gas pressure container as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
25 August 2022